DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-19, without traverse in the Applicant’s response on 10/13/2021 is acknowledged.  Applicant has amended claim 20 to depend upon claim 1.
In this Office Action, claims 1-20 are examined.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/29/2018, 02/27/2020 and 09/01/2020 have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph J. Buczynski (Reg # 35,084) on 01/14/2022.  The examiner’s amendment incorporates allowable matter of claims 2, 6, 7 and 19, and cancels claims 2 and 19.  Further new claim 21 includes limitations of claims 1, 6 and 7.
In claim 1, please replace as follows: 
“A multilayer inductor component comprising: 
an element body that is an insulator; and 

wherein each of the coil conductor layers includes a metal part and a glass part, [[and]] 
the glass part includes an internal glass portion that is entirely included in the metal part,
the glass part includes an exposed glass portion that is exposed from the metal part, and 
at least one of the coil conductor layers has a cross section orthogonal to an extension direction of the coil conductor layer in which the proportion of a total area of the internal glass portion to an area of the glass part is less than 50%.”  

In claim 16, please replace as follows: 
“(Currently Amended) The multilayer inductor component according to Claim [[2]]3, wherein 
the element body includes glass, and
when a glass portion in the element body within 10 [Symbol font/0x6D]m from the perimeter of the coil conductor layer is denoted as a peripheral glass portion and a glass portion in the element body outside the peripheral glass portion is denoted as an outlying glass portion, the softening temperature of the peripheral glass portion is lower than the softening temperature of the outlying glass portion”.
In claim 17, please replace as follows: 
“(Currently Amended) The multilayer inductor component according to Claim [[12]]3, wherein 


In claim 18, please replace as follows: 
“A multilayer inductor component comprising: 
an element body that is an insulator; and 
a coil in which a plurality of coil conductor layers that extend along planes in the element body are electrically connected to each other, 
wherein each of the coil conductor layers includes a metal part and a glass part, 
the element body includes glass, and 
when a glass portion in the element body within 10 um from the perimeter of the coil conductor layer is denoted as a peripheral glass portion and a glass portion in the element body outside the peripheral glass portion is denoted as an outlying glass portion, the softening temperature of the peripheral glass portion is lower than the softening temperature of the outlying glass portion, and the softening temperature of the peripheral glass portion is lower than or equal to the softening temperature of the glass part”.

Add new claim 21, to state as follows: 
“A multilayer inductor component comprising: 
an element body that is an insulator; and 

wherein each of the coil conductor layers includes a metal part and a glass part,
the glass part includes an internal glass portion that is entirely included in the metal part,
the element body includes glass, and 
when a glass portion in the element body within 10 um from the perimeter of the coil conductor layer is denoted as a peripheral glass portion and a glass portion in the element body outside the peripheral glass portion is denoted as an outlying glass portion, the softening temperature of the peripheral glass portion is lower than the softening temperature of the outlying glass portion, and the softening temperature of the peripheral glass portion is lower than or equal to the softening temperature of the internal glass portion.”

Cancel claims 2 and 19.

Allowable Subject Matter
Claims 1, 3-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a multilayer inductor component comprising: 
an element body that is an insulator; and 

wherein each of the coil conductor layers includes a metal part and a glass part, 
the glass part includes an internal glass portion that is entirely included in the metal part,
the glass part includes an exposed glass portion that is exposed from the metal part, and 
at least one of the coil conductor layers has a cross section orthogonal to an extension direction of the coil conductor layer in which the proportion of a total area of the internal glass portion to an area of the glass part is less than 50%.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3-17 and 20 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 18 recites, a multilayer inductor component comprising: 
an element body that is an insulator; and 
a coil in which a plurality of coil conductor layers that extend along planes in the element body are electrically connected to each other, 
wherein each of the coil conductor layers includes a metal part and a glass part, 
the element body includes glass, and 
the softening temperature of the peripheral glass portion is lower than the softening temperature of the outlying glass portion, and the softening temperature of the peripheral glass portion is lower than or equal to the softening temperature of the glass part.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 21 recites, a multilayer inductor component comprising: 
an element body that is an insulator; and 
a coil in which a plurality of coil conductor layers that extend along planes in the element body are electrically connected to each other, 
wherein each of the coil conductor layers includes a metal part and a glass part, 
the glass part includes an internal glass portion that is entirely included in the metal part,
the element body includes glass, and 
when a glass portion in the element body within 10 um from the perimeter of the coil conductor layer is denoted as a peripheral glass portion and a glass portion in the element body outside the peripheral glass portion is denoted as an outlying glass portion, the softening temperature of the peripheral glass portion is lower than the softening temperature of the outlying glass portion, and the softening temperature of the peripheral glass portion is lower than or equal to the softening temperature of the internal glass portion.  
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
1/14/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837